Citation Nr: 1509467	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  08-37 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active duty service in the U.S. Marine Corps from June 1963 to January 1968.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

The Board remanded this case in September 2010, September 2013, April 2014, and August 2014 for further development.  After completion of this development by the RO, the case has been returned to the Board for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the records in the paper claims file or irrelevant to the issue decided herein.   


FINDING OF FACT

The Veteran's current thoracolumbar spine disorders did not manifest in service or within one year of service, and are not related to his period of active military service. 


CONCLUSION OF LAW

A thoracolumbar spine disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The duty to notify for the thoracolumbar spine issue in this case was satisfied by letters sent to the Veteran dated in April 2007 and September 2013. 

Moreover, with regard to the timing of VCAA notice, notice should be provided to a claimant before the initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued all required VCAA notice prior to January 2008 rating decision on appeal.  Thus, there is no timing error.  The Veteran has received all required notice in this case for the issues on appeal, such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (noting that an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been a specific allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), VA treatment records, and Vet Center records.  Although the Veteran authorized the release of additional private medical evidence, the RO received negative responses or no response at all after two letters were sent.  The Veteran was informed.  For his part, the Veteran has submitted personal statements, lay statements from friends and family, additional private records, and argument from his representative.  He has not identified any additional, outstanding evidence that is relevant to his claim being decided herein, despite the additional letter sent to him in September 2013 containing medical authorizations.  

The Veteran was also provided December 2007, September 2010, December 2013, and October 2014 VA medical examinations and opinions addressing the etiology of his thoracolumbar spine disorders.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  When considered together, these VA examinations and opinions were thorough, supported by an explanation, based on a review of the claims folder (except the September 2010 opinion), and supported by clinical evidence of record.  The December 2013 and October 2014 examiners also documented and considered the Veteran's lay assertions regarding continuous symptoms.  The Board finds that several of these lay assertions are inconsistent with other evidence of record.  There is no basis to secure any further medical opinions.  Four separate examiners have concluded there is no nexus between the Veteran's current thoracolumbar spine problems and his military service.  The Veteran has not submitted any contrary medical nexus opinion of record.  

Finally, the AOJ substantially complied with the Board's September 2010, September 2013, April 2014, and August 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Specifically, pursuant to the remands, the AOJ attempted to secure private medical evidence from the Veteran; secured additional VA treatment records; and afforded the Veteran four VA examinations and medical opinions addressing the etiology of the thoracolumbar spine issue.  In short, the AOJ has substantially complied with the Board's instructions.

The Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the issue on appeal.  

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker v. Shinseki, 708 F.3d 1331, 1335-37 (Fed. Cir. 2013).  In the present case, arthritis and degenerative disc disease are an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) would apply if these diseases are noted or shown in the record.  Walker, 708 F.3d at 1338-39.  Service connection for an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a) can also be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  That is, under 38 C.F.R. § 3.303(b), with an enumerated "chronic disease" shown in service (or within the presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  See also Groves v. Peake, 524 F.3d 1306, 1309 (2008).  

In addition, a claimant may establish service connection for chronic diseases listed in § 3.309(a) by showing continuity of symptoms since service.  See 38 C.F.R. § 3.303(b) (2014); see also Walker, 708 F.3d at 1339 (continuity of symptoms provision in § 3.303(b) is "an alternative route to service connection for specific chronic diseases").  Application of the continuity of symptoms regulation requires, at a minimum, a demonstration that a chronic condition was "noted" during service or during the presumptive period and evidence of post-service continuity of symptoms.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1336 ("Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.").

VA is to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  Medical evidence is not categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Therefore, the Board must assess the competence and credibility of lay statements.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

The Veteran contends that he originally injured his low back in 1964 during active service.  Specifically, he says he injured his low back lifting heavy rounds of Howitzer ammunition.  His duties as a radioman also caused further low back pain from carrying large radio packs on his back.  He asserts intermittent continuity of symptomatology for his low back pain since his in-service treatment in 1964.  See February 2007 claim; undated statement from his spouse; June 2008 NOD; November 2008 VA Form 9; December 2007 and December 2013 VA examinations.    

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for a thoracolumbar spine disability.  

The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the Veteran has been diagnosed with degenerative changes, disc space narrowing, left sacroiliac joint sclerosis, and degenerative disc disease of the thoracolumbar spine.  See February 1999 private X-rays; December 2007 VA examination.  Thus, the evidence clearly reveals current thoracolumbar spine disabilities for the Veteran.  Thus, the first element of service connection is met.  

Initially, the Board acknowledges that the incurrence of an injury alleged to have happened in combat may be shown by lay evidence, if consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  In the present case, the Veteran was awarded service connection for PTSD based on the fact that he clearly engaged in combat during his Vietnam service.  This fact is not in dispute.  However, the Veteran does not allege, and the evidence does not establish, that his thoracolumbar spine disorders were actually incurred in combat; thus, the combat presumption does assist him here.  

However, the Board finds that the second element of service connection, an in-service event or injury, is also met.  The Veteran's STRs document that he was seen in January 1964 for left back pain due to heavy lifting while on duty which was described as a "pulled muscle while lifting a trailer in the field."  He was diagnosed with back strain and treated with Robaxin and light duty.  He was not seen again until May 1964 when he again complained of back pain, this time on the right side, with no antecedent injury, duration of about 2 days.  The corpsman opined that it might be related to the January 1964 episode, and diagnosed lumbar strain.  He was seen again a short time later in May 1964 for the same issue and was treated with Codeine and four days of light duty.  In addition, SPRs confirm that his reported history of heavy lifting as part of his MOS duties appears credible and consistent with the places, types, and circumstances of the Veteran's service in the Marine Corps.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  However, after his initial period of in-service treatment for the low back in 1964, the Veteran underwent three in-service examinations of the spine in October 1964, October 1966, and January 1968 (at discharge), in which his spine was normal upon examination.  Significantly, there were no further noted lay complaints or treatment of low back pain from the Veteran during service.  

Moreover, the Veteran's STRs are entirely negative for any diagnosis of arthritis or degenerative disc disease of the thoracolumbar spine.  It follows that, under 38 C.F.R. § 3.303(b), this case does not meet the test for "chronic disease" as set forth in lieu of a nexus.  Although arthritis and degenerative disc disease are each an enumerated "chronic disease" under 38 C.F.R. § 3.309(a) (listing named chronic diseases), neither disorder in the present case is "shown" in service.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  That is, 38 C.F.R. § 3.303(b) equates "shown in service" with a reliable diagnosis of the chronic disease while in service.  Walker, 708 F.3d at 1339.  No such diagnosis of arthritis or degenerative disc disease of the thoracolumbar spine is of record during service.  Regardless, as noted above, an in-service event or injury to the thoracolumbar spine is still established for the second element of service connection.   

Regarding the third element, or nexus through continuity of  symptomatology under 38 C.F.R. § 3.303(b), the Board acknowledges the Veteran's lay assertions that he experienced intermittent, but continuous back symptoms since the time of his initial 1964 injury and treatment to the thoracolumbar spine.  The Veteran is certainly competent to attest to an injury and observable thoracolumbar spine symptomatology thereafter.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09; Layno, 6 Vet. App. at 469.  But once evidence is determined to be competent for continuity of symptomatology, the Board must determine whether the evidence also is also credible.  The former is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (emphasis added).

Definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 (7th Cir. 1971).  Credibility has been termed as "the quality or power of inspiring belief."  Webster's Third New International Dictionary (1966).  "Credibility involves more than demeanor.  It apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Carbo v. United States, 314 F.2d 718, 749 (9th Cir. 1963).

That is, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The Veteran's credibility affects the weight to be given to his or her testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, the demeanor of the witness, the facial plausibility of the testimony, the internal consistency of the testimony, impairment in memory, or, to a certain extent, bad character, among other factors.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  In particular, personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

For continuity of symptomatology, the Board may weigh the absence of contemporaneous medical evidence as a factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991).  Therefore, continuing symptoms, not treatment, must be the focus of the evidentiary analysis.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1337.   That is, it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board finds that the Veteran's reported history of continuity of symptomatology after his 1964 in-service injury is not particularly credible or probative.  The Veteran's lay statements are inconsistent with the totality of other medical and lay evidence of record.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010).  They are therefore entitled to less probative weight for several reasons.  

First, in several instances after he filed his initial claim for compensation, the Veteran has reported continuity of symptomatology since 1964 for his thoracolumbar spine pain.  See February 2007 claim; undated statement from his spouse; June 2008 NOD; November 2008 VA Form 9; December 2007 and December 2013 VA examinations; June 2007, July 2007, and March 2010 VA treatment records.  However, at the October 2014 VA examination, according to the VA examiner, the Veteran presented a subjective history of having no recollection of additional back pain symptoms following the 1964 incidents.  Most importantly, immediately after his January 1964 and May 1964 in-service treatment, the Veteran underwent STR examinations for the spine in October 1964, October 1966, and January 1968.  No spine disability was shown or symptoms reported at these in-service examinations.  The Veteran has provided no explanation for the absence of symptoms at these examinations despite his allegation of continuity.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  In this regard, contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  This medical evidence in his STRs is inconsistent with the Veteran's latter assertions regarding continuity of symptomatology, only made after he filed his claim for VA compensation in 2007.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25-26 (1991) (noting that a pecuniary interest may affect the credibility of a claimant's lay testimony).  

Second, the Veteran has not been consistent in describing his medical treatment for his thoracolumbar spine since his 1964 injury.  For instance, in his February 2007 claim, he stated he was treated by a Dr. G.A. in 1968 and 1969 for his spine, and several years thereafter as well.  He noted this doctor was no longer in practice, and subsequently stated that the doctor was deceased.  At the December 2007 VA examination, the Veteran stated that he was seen by doctors for his back every two to three years after discharge in 1968.  However, in contrast, in his November 2008 VA Form 9, the Veteran stated that he did not have time to seek medical treatment for his back after service.  Moreover, again, at the October 2014 VA examination, according to the VA examiner, the Veteran presented a subjective history of having no recollection of additional back pain symptoms following the 1964 incidents.  His lay assertions in this regard are not consistent in terms of describing his treatment for his thoracolumbar spine after discharge.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (noting that inconsistent statements, among other factors, impeach the credibility of a witness).  

Post-service, there is no documented evidence of arthritis or degenerative disc disease within one year of separation from service in 1968.  The presumption of in-service incurrence for chronic diseases is thus not for application.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Post-service, with regard to a nexus, there is probative medical evidence of record that clearly weighs against a relationship between his current thoracolumbar spine diagnoses with any of his documented injuries or treatment from his period of military service.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  In fact, the Veteran has submitted no probative medical evidence of a nexus.  

Specifically, the December 2007 VA examiner, after discussing the Veteran's labor intensive positions post-service, opined that his current back disorder is less likely than not to be associated with the back strain in service given that he had no further documented episodes afterwards.  In making this determination, the examiner emphasized the lack of medical documentation of back pain from 1968 to 1999 and the Veteran's post-service "very hard labor construction-type positions working as a millwright carpenter and a welder and the last 15 years as a concrete finisher all of which would require heavy lifting and work with his back."  This opinion is entitled to only limited probative value against the claim inasmuch as the basis for the VA examiner's conclusion did not account for the competent lay account of low back symptoms, to include onset and continuity since separation, provided by the Veteran and his spouse.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  

The Veteran underwent another VA examination in September 2010.  After discussing certain evidence of record, the VA examiner concluded that it is less likely as not, less than 50 percent probability, that the current low back condition had its onset during active service or is caused by or related to in-service disease event or injury including his in-service treatment for low back pain/muscle strain in 1964.  The examiner again discussed the lack of medical documentation for low back pain and at the separation physical and for decades after active duty as factors weighing against the claim.  However, this examination is entitled to only limited probative value, as the VA examiner did not have access to the entire claims folder in rendering his opinion.  One of the factors for assessing the probative value of a medical opinion is the physician's access to the claims file.  Prejean v. West, 13 Vet. 444, 448-9 (2000).  

The Veteran underwent another VA examination in December 2013.  The VA examiner acknowledged the Veteran's lay allegation of on and off back from 1964 onwards.  The examiner noted however that STR examinations in October 1964, October 1966, and January 1968 were "normal with no complaints of back pain."  Also, the examiner noted that from separation from the service until retirement in about 2007 the veteran had an active career as a heavy laborer, mostly working with cement.  The examiner also noted that during visits to the VA, the Veteran consistently alleged that he had had back pain for 30 years, but more acutely over the prior 3 years.  After mentioning this evidence, the examiner stated the following:

The veteran had 2 separate incidents of low back pain documented while in service.  Both appear to have been acute, and to have been related to lifting, and were diagnosed as back strain, which is a very common condition, and not necessarily indicative of ongoing chronic back related disability.  The fact that he had no further complaints from 5/5/64 to his separation on 1/15/68 including 3 normal full physical exams argues against an ongoing chronic issue. Indeed, he went on to work for the next almost 40 years in heavy labor.  For 31 years the medical record that I have available to me is totally nil, until the x-rays from 1999, which one can assume were done due to a complaint of back pain.  Even then, the findings were modest, and not unexpected in someone who had been doing heavy labor for that long.  He did not seek medical attention for this (he did for other issues) in the period from then to 2007, when suddenly he states on office visits that he has had back pain for 30 years (one can assume he means perhaps 40+ years, which would take it back to 1964).  There is no medical evidence to support a connection between what appears to have been acute back strain episodes while in service, and the veteran's currently diagnosed degenerative disc disease, osteophytes, and SI joint sclerosis. 

Although this VA examiner concludes that the lack of medical evidence of treatment is a significant factor against the claim, this examination is probative because the examiner also discusses the "acute" nature of the Veteran's in-service injury, his post-service employment for 40 years in heavy labor, and the modest findings in 1999 x-rays of the spine.  Moreover, the Board has found the Veteran's lay assertions regarding continuity not to be particularly credible or probative. 

Finally, the Veteran underwent another VA examination in October 2014.  After a review of the claims folder, the examiner concluded the following:

There is insufficient evidence to indicate his current diagnoses of lumbar degenerative disc disease (DDD) and facet arthropathy are related to his in-service diagnosed back strains.  I have considered the nature of his in-service injuries, his current subjective history (of what he can remember), and his subsequent work history following service.  The diagnosed back strains in the service on 2 separate occasions in 1964 are typically considered acute in nature.  In general, low back "strains" are an acute muscle injury condition with resolution expected within a reasonable time (days, or weeks at most) after injury.  His diagnosed lumbar DDD and facet arthropathy are chronic and degenerative in nature, more likely related to his many years as a cement worker and due to the natural aging process (he was initially diagnosed with these conditions in 1999 at 54 years of age).  The conditions are not likely from 2 brief back strain episodes in 1964, 35 years prior (this is also taking into account his current subjective history as having no recollection of additional back pain symptoms following the 1964 incidents).  It is my opinion that this veteran's current back disabilities (including DDD) less likely than not (less than 50 percent probability) had onset in service or is otherwise related to a disease or injury in service, including the episodes of lumbar spine pain and treatment in 1964. 

Overall, this October 2014 VA examination and opinion was thorough, supported by an explanation, based on a review of the claims folder, and supported by the probative evidence of record.  Its reasoning is also reinforced by the earlier December 2013 VA examination report.  The "acute" nature of the Veteran's in-service injury was once again emphasized, as well as his post-service work and the aging process.  Importantly, the Veteran has not submitted any contrary medical nexus opinion of record with regard to his thoracolumbar spine conditions.    Moreover, the Board has found the Veteran's lay assertions regarding continuity not to be credible or probative.

With regard to lay evidence of a nexus, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran is competent to report purported low back problems and symptoms during and after service, although the Board has already found the post-service assertions of continuity are not probative.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  Additionally, he is not competent to relate a current thoracolumbar spine disorder such as arthritis or degenerative disc disease to service as such a relationship is not a condition readily observable by the senses, and is distinguishable from such conditions as tinnitus, varicose veins, and flat feet.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377. 

Furthermore, the Veteran's lay assertions in the present case are outweighed by the clinical findings of the December 2013 and October 2014 VA examiners, who determined that the Veteran's current thoracolumbar spine disorders did not originate during service.  The Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King, 700 F.3d at 1344.  In this case, the examiners reviewed and considered the evidence of record, including the Veteran's statements, and provided a medical opinion with a supporting rationale relying on medical training, knowledge, and expertise.

Accordingly, the preponderance of the evidence is against the Veteran's service connection claim for a thoracolumbar spine disability.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a thoracolumbar spine disability is denied. 




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


